DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bob Gnuse on 02/11/2022.
The application has been amended as follows:
Claim 1: The words “the slide table” (Line 24) are changed to recite - - a slide table - -.
Claim 7: The words “linear transmission device comprises a slide table” (Lines 1-2) are changed to recite - - slide table is - -.
Claims 10-11 are cancelled.
Claim 12: The words “sealing band, and the second rolling member is made of a lightweight material” (Lines 3-4) are changed to recite - - sealing band - -.
Claim 15 is re-written, in its entirety, to include the following phraseology:
The linear module of claim 14, wherein the cover is provided with a front holder and a rear holder, and wherein the linear transmission device comprises a lead screw, a nut, a guide rail and second bearings, all disposed within the casing, and the slide table disposed at least partially outside the casing, one end of the lead screw is disposed at the front holder via one of the second 
Claim 16: The words “the slide table” (Line 19) are changed to recite - - a slide table - -.

Drawings
The drawings are acceptable.

Response to Arguments
Applicant's arguments filed on 01/19/2022 are found to be persuasive.

Allowable Subject Matter
Claims 1, 3, 5-9, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
U.S. Patent No. 5,106,205 to Coron, U.S. Patent No. 8,302,498 to Shirai et al., U.S. Patent No. 8,925,408 to Sakai, U.S. Patent No. 3,730,007 to Wellington, U.S. Patent No. 6,571,932 to Kawashima et al., U.S. Patent No. 8,272,286 to Aso et al., U.S. Patent No. 10,533,604 to Wang et al., U.S. Patent No. 8,650,978 to Aso et al., and U.S. Patent No. 5,590,580 to Nagai are considered to be the closest prior art.  
The closest art of record does not suggest the totality of limitations recited in amended Claims 1 and 16.  Furthermore, the prior art does not provide any teaching, suggestion or motivation to modify toward the entirety of applicant's claim.  Nor does there appear to be any 
Lastly, the examiner finds the claims to be sufficiently clear and precise in accordance with MPEP 2173.02(II) which states that the claims are not read in a vacuum but rather “must not be rejected” but rather "the examiner should allow claims" that set forth the scope of protection/infringement with a sufficient degree of particularity and distinctness without true ambiguity when analyzed on the whole in light of the content of the application disclosure, prior art teachings and the interpretations that would be given by one possessing ordinary skill in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658